Undercofler, Presiding Justice.
This is an equitable action seeking an injunction and to set aside the rezoning of a tract of land from R-100 (residential) to C-l (commercial) by the DeKalb County Board of Commissioners, alleging improper procedure under county zoning ordinances. Eight errors are assigned by appellants challenging the conclusions and orders of the trial court in finding the actions by the board of commissioners were constitutionally permissible and proper with regard to notice and other procedural *29requirements and in dismissing an interlocutory injunction, denying a request for permanent injunction and dismissing their petition with prejudice. A careful reading of the record and transcript of evidence submitted, including the applicable sections of the county zoning ordinances, shows no error. A motion to dismiss the appeal, filed by appellees, is denied.
Argued February 13, 1978
Decided March 8, 1978.
Schreeder, Wheeler & Flint, David H. Flint, for appellants.
George P. Dillard, Gail C. Flake, Harland, Cashin, Chambers, Davis & Doster, James R. Harland, Harry L. Cashin, Jr., SimuelF. Doster, Jr., Wendell K. Willard, for appellees.

Judgment affirmed.


All the Justices concur.